Mr. Ealo, Acting Associate Justice,
after malting the above statement of facts, delivered the following opinión of the court.
As to the exception of lack of jurisdiction pleaded by the Fiscal in his answer to the complaint, considering the nature of the claims set out therein, in which no question of ownership is raised, but merely the manner of carrying out the executory judgment rendered' by the Council of State, and the responsibilities that may have been incurred by the Administration for non-fulfilment thereof, according to the plaintiff, the decision of said questions falls within the litigative-administrative jurisdiction, when, as in the present case, they have been the object of an order of administrative character constituting res judicata, which order has been appealed from within the period prescribed by law.
As to the substance of the complaint, the subject-matter of this “litigative-administrative” action, lies in the fulfillment of the judgment rendered by the “Litigative-Administra-tive” Court, May 8, 1890, the terms of whose decision should therefore be strictly and literally complied with.
By said judgment it is ordered only that the amounts re*17ceived by the custodian and administrator Ramón Sánchez Ló-pez, as products or income of the attached farm, be included in the liquidation, and as it appears, even from the statement of the plaintiff himself, that the Trujillo farm did not produce anything, no earnings could have been received by the custodian and none should be included in the liquidation.
The action taken by the Intendencia, in ordering an appraisement of the products of said farm, could not alter the form of the aforesaid decree,,nor did said order create or declare any right in favor of the estate of Santos, the action having been taken for the purpose of throwing more light upon the matter, and that it might serve as a basis for the decision subsequently to be reached.
If in failing to include in the liquidation! the alleged products of the attached farm, there has been no disregard of the executory judgment on the part of the Administration, the latter could not have incurred any responsability for the damages and losses claimed by the plaintiff by reason of a non-compliance with said judgment, nor is there any ground for annulling the decision of the Intendencia G&-neral de Hacienda, which is the object of the present appeal.
In view, of the manner in which the appeal was taken and allowed, the higher court has full jurisdiction over the subject-matter of the action, according to the terms of the complaint and of the answer thereto.
In view of articles 1, 2 and 48 of the Law of “Litigative-Administrative” matters in force, and articles 1, 3 and 319 of the Regulation for the execution thereof,
We adjudge: That we should reverse, and do reverse, the judgment appealed from, overruling the exception of lack of jurisdiction alleged by the Riscal, as also the complaint, and the Administration is hereby relieved of all responsibility thereunder and the decision of the Intendencia of August 22, 1893, declared to be final, without special imposition of costs.
Messrs. Chief Justice Quiñones and Associate Justices Hernández, Morera and Acuña (Francisco de P.), concurring.